Exhibit 10.9

COPYRIGHT SECURITY AGREEMENT

THIS COPYRIGHT SECURITY AGREEMENT (the “Agreement”) is made as of February 28,
2008, by

EP MEDSYSTEMS, INC., a New Jersey corporation bearing federal employer
identification number 22-3212190 and New Jersey state organizational number
0100541773 and having its principal place of business at 575 Route 73 North,
Building D, West Berlin, Camden County, New Jersey 08091 (being hereinafter
referred to as “Grantor”)

in favor of

KELTIC FINANCIAL PARTNERS, LP, a Delaware limited partnership, with a place of
business at 580 White Plains Road, Suite 610, Tarrytown, New York 10591
(together with its affiliates and subsidiaries, and all successors and assigns
thereof hereinafter collectively referred to as “Lender”)

WITNESSES THAT:

(1) WHEREAS, Lender is currently extending certain loan facilities on a joint
and several basis to the following entities (the following entities being
hereinafter collectively called “Borrowers” and individually called a
“Borrower”):

EP MEDSYSTEMS, INC., a New Jersey corporation bearing federal employer
identification number 22-3212190 and New Jersey state organizational number
0100541773 and having its principal place of business at 575 Route 73 North,
Building D, West Berlin, Camden County, New Jersey 08091,

and

PROCATH CORPORATION, a New Jersey corporation bearing federal employer
identification number 22-3261466 and New Jersey state organizational number
0100568383 and having its principal place of business at 575 Route 73 North,
Building D, West Berlin, Camden County, New Jersey 08091;

 

1



--------------------------------------------------------------------------------

(2) WHEREAS, the aforesaid loan facilities, together with all extensions,
modifications (including increases and decreases in amount), refinancings,
renewals, restatements/amendments, substitutions, replacements and/or redatings
thereof, being hereinafter collectively and individually referred to as the
“Loans”;

(3) WHEREAS, the Loans are being extended pursuant to the terms and conditions
of a certain Revolving/Term Loan Agreement by and among Lender and Borrowers and
dated even date herewith, as modified, amended, restated, extended or supplanted
from time to time, such agreement, together with all extensions, modifications,
refinancings, renewals, restatements/amendments, substitutions, replacements
and/or redatings thereof made from time to time hereafter being hereinafter
collectively referred to as the “Loan Agreement”;

(4) WHEREAS, the Loan Agreement and any and all other documents (including any
notes), instruments, writings and agreements related thereto, together with all
extensions, modifications, refinancings, renewals, restatements/amendments,
substitutions, replacements and/or redatings thereof, are hereinafter
collectively and individually referred to as the “Loan Documents”;

(5) WHEREAS, it is a condition of Lender’s obligation to continue to extend the
Loans to Borrowers under the Loan Agreement or otherwise that Grantor execute
and deliver to Lender this Agreement;

(5) WHEREAS, to induce Lender to perform and/or to continue to perform its
obligations under the Loan Documents or otherwise, Grantor is willing to execute
and deliver this Agreement to Lender and to perform Grantor’s obligations
hereunder;

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants set
forth in the Loan Agreement and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Grantor hereby agrees
and covenants in favor of Lender as follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interest.

(a) As collateral security for the prompt and complete payment and performance
when due (whether at the stated maturity, by acceleration or otherwise) of the
Obligations, Grantor hereby grants to the Lender a continuing security interest
in all of the right, title and interest of Grantor in, to and under (i) all
Copyrights and Copyright Licenses, whether now existing or hereafter from time
to time acquired; and (ii) all Proceeds and Products thereof (all of the above,
collectively, the “Collateral”).

 

2



--------------------------------------------------------------------------------

(b) The security interest of the Lender under this Security Agreement extends to
all Collateral of the kind which is the subject of this Security Agreement which
Grantor may acquire at any time during the continuation of this Security
Agreement.

ARTICLE II

SPECIAL PROVISIONS CONCERNING COPYRIGHTS

2.1 Rights of Lender; Limitations on Lender’s Obligations.

(a) Grantor Remains Liable under Copyright Licenses. Anything herein to the
contrary notwithstanding and so long as Grantor is the owner of such Copyright
License, Grantor shall remain liable under each of the Copyright Licenses to
which it is a party to observe and perform all the material conditions and
obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise to each such Copyright License.
Lender shall not have any obligation or liability under any Copyright License by
reason of or arising out of this Security Agreement or the receipt by Lender of
any payment relating to such Copyright License pursuant hereto, and Lender shall
not be obligated in any manner to perform any of the obligations of Grantor
under or pursuant to any Copyright License, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party under any Copyright License,
to present or file any claim, to take any action to enforce any performance or
to collect the payment of any amounts which may have been assigned to it or to
which it may be entitled at any time or times.

(b) Notice to Contracting Parties. At any time after an Event of Default has
occurred and so long as such Event of Default shall be continuing, upon the
request of Lender, Grantor shall, and the Lender may (with concurrent notice to
Grantor thereof), notify parties to the Copyright Licenses to which it is a
party that the Copyright Licenses have been assigned to Lender and that payments
in respect thereof shall be made directly to Lender. At any time after an Event
of Default shall have occurred and be continuing, Lender may in its own name or
in the name of others communicate with parties to the Copyright Licenses to
verify with them to its satisfaction the existence, amount and terms thereof.

2.2 Representations and Warranties. Grantor hereby represents and warrants that:
(a) Schedule I hereto sets forth the Copyright in which Grantor has any
ownership interest; (b) to the best knowledge of Grantor, except as set forth on
Schedule I, each Copyright is valid, subsisting, unexpired and enforceable and
has not been abandoned; (c) to Grantor’s knowledge, no holding, decision or
judgment has been rendered by any Governmental Authority with respect to any
Copyright which would limit, cancel or question its validity; and (d) except as
set forth on Schedule I, no action or proceeding is pending or, to the best
knowledge of Grantor, threatened (i) seeking to limit, cancel or question the
validity of any Copyright or Grantor’s ownership thereof, or (ii) which, if
adversely determined, would have a material adverse effect on the value of any
Copyright.

2.3 Covenants. Grantor covenants and agrees with Lender that, from and after the
date of this Security Agreement until the Obligations are paid in full:

(a) Grantor will employ each Copyright for each published work with such notice
of copyright as may be required by law to secure copyright protection;

 

3



--------------------------------------------------------------------------------

(b) Grantor will not do any act or knowingly omit to do any act whereby any
Copyright may become invalidated;

(c) Grantor will not do any act, or omit to do any act, whereby any Copyright is
reasonably likely to become injected into the public domain;

(d) Grantor shall notify Lender immediately if it knows, or has reason to know,
that any Copyright is reasonably likely to become injected into the public
domain or of any materially adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any court or tribunal in the United States) regarding Grantor’s ownership of
any such Copyright or its validity;

(e) Grantor will take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) and to maintain each registration of each Copyright owned
by Grantor including, without limitation, filing of applications for renewal,
where necessary;

(f) Grantor will promptly notify Lender of any material infringement of any
Copyright of which it becomes aware and will take such actions as it shall
reasonably deem appropriate under the circumstances to protect such Copyright,
including, where appropriate, the bringing of suit for infringement, seeking
injunctive relief and seeking to recover any and all damages for such
infringement, except where such action would be of negligible value, economic or
otherwise; and

(g) Grantor will not do any act, or omit to do any act, whereby any Copyright
may become abandoned or dedicated.

2.4 Lender’s Appointment as Attorney-in-Fact. Grantor hereby irrevocably
constitutes and appoints Lender and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of Grantor and in the
name of Grantor or in its own name, from time to time upon the occurrence and
continuance of an Event of Default in Lender’s discretion, for the purpose of
carrying out the terms of this Security Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Security
Agreement, and, without limiting the generality of the foregoing, Grantor hereby
gives Lender the power and right, on behalf of Grantor, without notice to or
assent by Grantor, to do the following:

 

4



--------------------------------------------------------------------------------

(a) in the name of Grantor or its own name, or otherwise, to take possession of
and indorse and collect any checks, drafts, notes, acceptances or other
instruments for the payment of moneys due under any Copyright License or with
respect to any other Collateral and to file any claim or to take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by Lender for the purpose of collecting any and all such moneys due
under any Copyright License or with respect to any other Collateral whenever
payable;

(b) to pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, provided that if such taxes are being contested in good
faith and by appropriate proceedings, Lender will consult with such Grantor
before making any such payment; and

(c) (i) to direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to Lender or as Lender shall direct; (ii) to ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral;
(iii) to commence and prosecute any suits, actions or proceedings at law or in
equity in any court of competent jurisdiction to collect the Collateral or any
thereof and to enforce any other right in respect of any Collateral; (iv) to
defend any suit, action or proceeding brought against Grantor with respect to
any Collateral; (v) to settle, compromise or adjust any suit, action or
proceeding described in clause (iv) above upon reasonable terms and, in
connection therewith, to give such discharges or releases as Lender may deem
reasonably appropriate; (vi) to assign any Copyright throughout the world for
such term or terms, on such conditions, and in such manner, as Lender shall in
its reasonable discretion determine; and (vii) generally, to sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though Lender were the absolute owner
thereof for all purposes, and to do, at Lender’s option and Grantor’s expense,
at any time, or from time to time, all acts and things which Lender reasonably
deems necessary to protect, preserve or realize upon the Collateral and Lender’s
Liens thereon and to effect the intent of this Security Agreement, all as fully
and effectively as Grantor might do. Notwithstanding anything to the contrary
contained herein, Lender shall give Grantor not less than ten days prior written
notice of the time and place of any sale or other intended disposition of any of
the Collateral.

Grantor hereby ratifies all that said attorneys shall lawfully do or cause to be
done by virtue hereof. This power of attorney is a power coupled with an
interest and shall be irrevocable.

2.5 Remedies. Upon the occurrence and continuance of an Event of Default, Lender
may exercise, in addition to all other rights and remedies granted to them in
this Security Agreement and in any other instrument or agreement securing,
evidencing or relating to the Obligations, all rights and remedies of a secured
party under the Code (whether or not in effect in the jurisdiction where such
rights are exercised). Without limiting the generality of the foregoing, Lender,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice provided herein or as may
be required by law referred to below) to or upon Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby

 

5



--------------------------------------------------------------------------------

waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
assign, give an option or options to purchase, or otherwise dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of Lender or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk.
Lender shall have the right upon any such public sale or sales, and, to the
extent permitted by law, upon any such private sale or sales, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption in Grantor, which right or equity is hereby waived and released.
Lender Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale, after deducting all reasonable
costs and expenses of every kind incurred therein or incidental to the care or
safekeeping of any of the Collateral or in any way relating to the Collateral or
the rights of Lender hereunder, including, without limitation, reasonable
attorneys’ fees and disbursements, to the payment in whole or in part of the
Obligations, in such order as Lender may elect, and only after such application
and after the payment by Lender of any other amount required by any provision of
law, including, without limitation, Section 9-504(1)(c) of the Code, need Lender
account for the surplus, if any, to the Grantors. To the extent permitted by
applicable law, Grantor waives all claims, damages and demands it may acquire
against Lender arising out of the exercise by them of any rights hereunder,
except to the extent arising from the gross negligence or willful misconduct of
Lender. If any notice of a proposed sale or other disposition of Collateral
shall be required by law, such notice shall be deemed reasonable and proper if
given at least 10 days before such sale or other disposition. Grantor shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Collateral are insufficient to pay the Obligations and the
fees and disbursements of any attorneys employed by Lender to collect such
deficiency.

ARTICLE III

DEFINITIONS

Unless otherwise defined herein or in the preamble or recitals hereto, terms
which are defined in the Loan Agreement and used herein are so used as so
defined and the following terms shall have the following meanings:

“Code” means the Uniform Commercial Code as from time to time in effect in the
State of New York.

“Copyright License” means any written agreement, naming Grantor, as licensor or
licensee, granting any right in the United States to use any Copyright
including, without limitation, any referred to in Schedule I hereto.

“Copyrights” means all of the following to the extent Grantor now or hereafter
has any right, title or interest: (a) all United States copyrights and all
registrations and applications therefor, including, without limitation, any
referred to in Schedule I hereto, and (b) all renewals of such copyrights.

 

6



--------------------------------------------------------------------------------

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government, any securities exchange and any self-regulatory organization.

“Obligations” means each and all of the following collectively and individually:

 

  (a) principal due on the Loans and any note now or hereafter evidencing any of
the Loans (including all advances and re-advances under the Loans and any
aforesaid note) to be paid with interest thereon as required by the Loan
Agreement and any such note;

 

  (b) advances and re-advances which are and which may be made from time to time
by Lender to either Borrower not in compliance with any limitation imposed by
the Loan Agreement;

 

  (c) advances and re-advances which are and which may be made from time to time
by Lender on behalf of or for the account of either Borrower over and above any
monetary limitation on the Loans and/or over and above any other lending
limitation contained in the Loan Agreement, and the interest thereon;

 

  (d) all amounts which Lender has actually advanced or is contingently liable
to advance on account of Letters of Credit; and/or in the event that Lender is
not itself the issuer of any Letter of Credit, all amounts which Lender actually
advances or is contingently liable to advance to any such issuer on account of
the Letters of Credit;

 

  (e) any and all other advances and re-advances made by Lender prior to, on and
after the date of this Agreement to, or on the account of, either Borrower;

 

  (f) any and all interest, commissions, checking account overdrafts, bank
overdrafts, and other loans, advances, obligations, liabilities and indebtedness
owed by either Borrower to Lender (whether direct or indirect, primary,
secondary, contingent, joint or several, and regardless of how acquired by
Lender) which are due or which will arise or become due in the future, no matter
how or when arising and whether under the Loan Documents or under any other now
existing or any future agreement or instrument of whatever nature (i) between
either Borrower and Lender or (ii) otherwise;

 

  (g) the performance and fulfillment by each Borrower of all the terms,
conditions, promises, covenants and provisions contained in the Loan Documents,
or in any other now existing agreement or any future agreement or instrument of
whatever nature (i) between either Borrower and Lender or (ii) otherwise;

 

7



--------------------------------------------------------------------------------

  (h) each Borrower’s obligation to indemnify Lender from and against any and
all claims, damages, losses, liabilities, reasonable costs or expenses
whatsoever which Lender may incur (or which may be claimed against Lender by any
person or entity whatsoever) by reason of or in connection with the execution
and delivery or transfer of, or payment or failure to pay under the Loan
Agreement or any of the other Loan Documents, or under any other now existing
agreement or any future agreement or instrument of whatever nature (i) between
either Borrower and Lender or (ii) otherwise;

 

  (i) the amount due upon any notes or other obligations given to, or received
by, Lender on account of any of the foregoing; and

 

  (j) any “Obligations” as such terms may now or hereafter be defined in the
Loan Agreement.

“Proceeds” means “proceeds”, as such term is defined in Section 9-306(1) of the
Code and, to the extent not included in such definition, shall include, without
limitation, (a) any and all proceeds of any insurance, indemnity, warranty,
guaranty or letter of credit payable to Grantor, from time to time with respect
to any of the Collateral, (b) all payments (in any form whatsoever) paid or
payable to Grantor from time to time in connection with any taking of all or any
part of the Collateral by any Governmental Authority or any Person acting under
color of Governmental Authority, (c) all judgments in favor of Grantor in
respect of the Collateral and (d) all other amounts from time to time paid or
payable or received or receivable under or in connection with any of the
Collateral.

ARTICLE IV

MISCELLANEOUS

4.1 Amendments, etc. with Respect to the Obligations. Grantor shall remain
obligated hereunder, and the Collateral shall remain subject to the lien granted
hereby notwithstanding that, without any reservation of rights against Grantor,
and without notice to or further assent by Grantor, any demand for payment of
any of the Obligations made by Lender may be rescinded by Lender, and any of the
Obligations continued, and the Obligations, or the liability of Grantor or any
other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered, or released by Lender, and the Loan Agreement,
the Notes, the other Loan Documents and any other documents executed and
delivered in connection therewith may be amended, modified, supplemented or
terminated, in whole or part, as Lender may deem advisable from time to time,
and any guarantee, right of offset or other collateral security at any time held
by Lender for the payment of the Obligations may be sold, exchanged,

 

8



--------------------------------------------------------------------------------

waived, surrendered or released. Lender shall not have any obligation to
protect, secure, perfect or insure this or any other lien at any time held by it
as security for the Obligations or any property subject thereto. Grantor waives
any and all notice of the creation, renewal, extension or accrual of any of the
Obligations and notice of or proof of reliance by Lender upon this Security
Agreement; the Obligations, and any of them, shall conclusively be deemed to
have been created, contracted or incurred in reliance upon this Security
Agreement; and all dealings between Grantor or Lender, shall likewise be
conclusively presumed to have been had or consummated in reliance upon this
Security Agreement.

4.2 Powers Coupled with an Interest. All authorizations and agencies herein
contained with respect to the Collateral are irrevocable and powers coupled with
an interest.

4.3 Severability. Any provision of this Security Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

4.4 Section Headings. The section headings used in this Security Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

4.5 No Waiver. Cumulative Remedies. Lender shall not by any act (except by a
written instrument pursuant to Subsection 4.6 hereof), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default or in any breach of any of
the terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of Lender, any right, power or privilege hereunder shall
operate as a waiver thereof. No single or partial exercise of any right, power
or privilege hereunder shall preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. A waiver by Lender of any
right or remedy hereunder on any one occasion shall not be construed as a bar to
any right or remedy which Lender would otherwise have on any future occasion.
The rights and remedies herein provided are cumulative, may be exercised singly
or concurrently and are not exclusive of any rights or remedies provided by law.

4.6 Integration; Waivers and Amendments; Successors and Assigns; Governing Law.
This Security Agreement and the other Loan Documents represent the entire
agreement of Grantor with respect to the subject matter hereof and there are no
promises or representations by Lender relative to the subject matter hereof not
reflected herein or in the other Loan Documents. None of the terms or provisions
of this Security Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by Grantor and Lender, provided
that any provision of this Security Agreement may be waived by Lender in a
written letter or agreement executed by Lender or by telex or facsimile
transmission from Lender. This Security Agreement shall be binding upon the
successors and assigns of Grantor and shall inure to the benefit of Lender and
its

 

9



--------------------------------------------------------------------------------

successors and assigns. THIS SECURITY AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

4.7 Notices. All notices, requests and demands to or upon Grantor or Lender to
be effective shall be in writing or by telecopy or telex and unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered by hand, or, in the case of mail, three days after deposit in the
postal system, first class postage prepaid, or, in the case of telecopy notice,
when sent, or, in the case of telex notice, when sent, answerback received,
addressed to a party at the address provided for such party in the Loan
Agreement.

4.8 Counterparts. This Security Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.

4.10 Termination. This Security Agreement shall terminate when all the
Obligations have been paid in full. Upon such termination, Lender shall promptly
reassign and redeliver (or cause to be reassigned and redelivered) to Grantor,
or to such person or persons as Grantor shall designate, or to whomever may be
lawfully entitled to receive such surplus, against receipt, such of the
Collateral (if any) as shall not have been sold or otherwise applied by Lender
pursuant to the terms hereof and shall still be held by it hereunder, together
with appropriate instruments or reassignment and release. Any such reassignment
and release shall be without recourse upon or warranty by Lender (other than a
warranty that Lender has not assigned its rights and interests hereunder to any
Person) and at the expense of Grantor.

4.11 WAIVER OF JURY TRIAL. GRANTOR AGREES (AND BY ITS ACCEPTANCE OF THIS
AGREEMENT, LENDER ALSO AGREES) THAT ANY SUIT, ACTION OR PROCEEDING, WHETHER
CLAIM OR COUNTERCLAIM, BROUGHT BY LENDER OR GRANTOR ON OR WITH RESPECT TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE DEALINGS OF THE PARTIES WITH RESPECT
HERETO OR THERETO, SHALL BE TRIED ONLY BY A COURT AND NOT BY A JURY. GRANTOR
HEREBY KNOWINGLY, VOLUNTARILY, INTENTIONALLY AND INTELLIGENTLY, AND WITH THE
ADVICE OF GRANTOR’S COUNSEL, WAIVES (AND BY ITS ACCEPTANCE OF THIS AGREEMENT,
LENDER ALSO WAIVES), TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT TO A
TRIAL BY JURY IN ANY SUCH SUIT, ACTION OR PROCEEDING. FURTHER, GRANTOR WAIVES
ANY RIGHT GRANTOR MAY HAVE TO CLAIM OR RECOVER, IN ANY SUCH SUIT, ACTION OR
PROCEEDING, ANY SPECIAL, EXEMPLARY, PUNITIVE, CONSEQUENTIAL OR OTHER DAMAGES
OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES. GRANTOR ACKNOWLEDGES AND AGREES
THAT THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND THAT
LENDER WOULD NOT EXTEND CREDIT TO BORROWERS IF THE WAIVERS SET FORTH IN THIS
SECTION WERE NOT A PART OF THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor has caused this instrument to be duly executed as of
the day and year first above written.

 

WITNESS:     EP MEDSYSTEMS, INC.

/s/ David I. Bruce

    By:  

/s/ James J. Caruso

David I. Bruce       James J. Caruso

 

11